OFFICE    OF THE   ATTORNEY    GENERAL      OF   TEXAS
                             AUSTIN




HonorctbleJ. A;.~ale~00b
countyAttorney
iiatndsll
        County
Canyon, 'Sexa




                                                  g 8 aopmik>rr bank
                                                    l lOB 8 Uo u R t o f
                                                      Oh. eo tr et~r ude
                                                *it u n4 .r a h e to r ma
                                                 8tatut*, w& o n they
                                                rrriea in wlelr o wn
                                                h a t th e 4 ep o r lto r y
                                                 rare aa     r*kta4




        *~+h3rthn8 Doe8 the O4miesioncru 0ourt of a
    oounty have any dlmrettoa in the matter of RexRiOting
    a dep08ito~ bank to glodge e It:68 amouot of bonQ8
Eon. Y. D. ifaslewood,
                     pago 6


   than the oounty hwi8 on deposit under the term of
   this atatuts,ahen they an satistiea in their own
                            Bank ir 8iae
   minds that ths lisporitor~               Lust they
   require the DipoaltoryBank to plebga bonds In ss
          lpual to the sounty funds on deposit?
   tinaa.nt
        ~Rererrlsgto your opinion 0434, to w&t oxtsnt
    would @DlUltJ fumlr   ba ins~X.6 by x. D. I. C., provided
    they aere dopomIte4 by t&o Oounty In espar~te run48
    vuoh a8 the k4      ~4 BRIdgO'~Wl4, Gourt Bourn an4 iall,
    lnB.G4neralPund,*to? *ouU web fund be lnsuxo4 up
    to &WO.OO, or would they      ba treated a& oae iund4a

         ArtleLe tlM9, V~xnon~s 4uiotate4 Clvll tidmPB*s, pro-
~14.8 IO riieot that It shall bo the duty oi’the bm*tng QO?-
poratlon, assoelatlonor ln4ItIdu~lbenkor so seleotod, to
qualify a6 county deposltox~ in on* or mara 0r the three wara
pXOVi6Od  b Bad   S?&Ute, at th0 Opthi  Or the 0~88iO~~~'
aouxt.   In this eonneotlonwe odl row attontlon to M-tie10
BB4lh (9enatoBill Bo. I%B Aots of the 49th 4~sI~tuxe),
uhloh ma48 In put as dowsr
        *Any banking oorpor~lilon In the stat0 0r %x88
    llsstsd a~ ths depository bmak ror oounop fuoaa, or
    fox tbs funds of enf seh6al Plstrlet  in '?e.xas, Lpolod-
    M   oommon rohool Qlttrlets indaporbant s&601 die
    trlots, rural hi& sehcol ajmtrIot8, ooasolI4~te4
    sohool diatrlcts, and any otho? soheol 4latrIats in
    Texas, or r\ut48 or anf *tats lnstitutlon,*all bo
    authorIre to plo460 getmnl fun4 warrants of the
    stat-0or Tuas as seaurltIo8 ior the parposo or sa-
    ourIng such funds *hon. a8 othanlse prorIao4 by &u,
    suoh banlclngoorporatlonq are ~aubharlso4to plsbgs
    setourltlesin lisu Or pisrsoml bond8 or runty boa&s
    for the purpose 0r 8souri* auah rm48i   provIb4,
    however, this pririlego shall oema ana be null
    and void whanover the drii6ft  in tke @meAL iun4
    shall lxaeed Party-twoXillIoa ((l~,OOO,600J@)
    Doalaxs."
         From the tact8 state4 in your letter, it $8 apparent
that the baparsltory -An qtter,tIon gPrllfl8d a6 aiuohUnder
khbseotion (a) or rcstioae8649, supra.
         Artle3.oB666a, VOAO~~S
                             Annotated Qlrll P)trtutos,pro-
tiaesr
                                                                         223


&an. J. D. Haslewood, page 3


             a~OtWithS8%AdiIIgSny pt0tiSi~ll Or this %Ot ro-
       pulsing leeouritles for deposIta in the rorm ar 001lab
       tral,  mrtty  bonds or In any otha form, ssourI$y for
       suah deposit shell not be require4 to the extent meld
       deposits are Lnatued under tne prwisions or 9eetion
       12b oi tho Bodwal Besmrv4 Aot ae eraended,or any
       az3~nQ~enba thereto.w
          Ta,uwill nate that th0 above pt'QVifdOAS Or Ar$Iale
25th  iBxpreesly axemptsuuk bake thst srs membsrs m ocma
rithin the provisioas or ~0~810n 3.m or the Te4ml    R08oPv.
Aot as amoa48d, or any a~edlmeats theroto, f%om being r'c
quirsd to avl~latsln
                   saourltiesa6 oollateral~rorthe prot*otlon
of county or oity Oepoaits to the extent of the &opos$$s
lanouredby ssIQ law.
           &I OXMincltiOnOr 8he ~WiSiUAS & the 19 5 4tUAwBt
to the Febordi *eaerve Act disoloaes that SeoMoa LR
ammb4, net forth under       Chaptar  64, &eta a? the 74.u:g-ss,
Yemion One, *I tooad In Volmm b9, U. & Statutes at large,
   e 68&, 3wovl4es for the artsbl&eMo~t of the Pe4eral Beposit
E                  tion ‘4a 46al.J or LnstmuReat~PIty ot tha Te4erd.
   -**~
OOVOAEM8.  “r    is A8t ‘.provldos that any 884ta    and EMienal 4Wnm
Bmk ahaIl be aa insure4 ba& aada thq Aat with It@ daptaalti
Usam& up to f&000.00,         Every fJa8Iorul. Baalc within the United
88aks, and every State Beak olsrioh     18 a mez&er of the t6slem.l
Reserve 8yystem,  are Inmutt ,nsmbez‘banks with      ml4 iMoral   Dt
posit IMUAu,S     col=poAtioA.
          In MLPWBFto polar rl!Pst two qusa8lf3M as st%to4 I.5
your letter, you art respeatm      adtlsed that it 1s thb opln-
iom of rhls Dapn.rfaemt that andbr Sabsaetfoa (a) or Artlelo
25k7, BII~W, Eta Dopasito~ &mk la requIrea to plate seoux4ttu
4% get out In said subssation an amount 0qun1 to the eolmtr
4eposlts lest the arwunt m-4         uader the Ye4emX RepoeSt
Insurance f.Zorporatlon.
          Klth rererenoe to the 3.~0 two amiutloaa state6 above,
this Department has hsretolore m&d   on qoesliloarVery siptIm
to tho8e presentad in yew IaquIrr. ia our ~OpiaioarBlo.O-19&4
ad 810.o-1919.   Thersfore,vo a r elnolosin$ horedth copier
0t the two 0pinie5abors m6ntloeed ror row iafams$%on~
          On July a$, 19&o, Hoaorable t. 5. BIr4sell, @en&a%
Counsel for the Bedaral Doposit ~nsuraaoe CorpCar4tioIl, ~UhiAg8Oa,
D. 0. in a letter $o Sm. 3. El,EamesSj COW&~, &44e, Qlalremoat,
Hon. 3. D. BaSlwood, page 4


Texa.8,expracsmulthe opinion and oontenblon o? the ibote name&
oorporatlonrelative to the matters therein oonsldaredand dls-
oussed. It ~111 bs uotsd that on page f, with retoranoo to
runds depoelted in a jury rund, m~sral mud, lto., It was said:
            With rarcronoe to runds ueporlteu In a jury rund
     acoount, 0rrioad salnra rund aooount, oourt houss
     and jail rumI a000urlt,spaoial oountyhoepltal maln-
     tmmnoe looount,warrant aooount and gumml fund
     a o o o u nt, y o u le a tWised that we mro 0r th  opinion
     that nme or these aooouats are held by thm oounty
     In a dlriexont right and oapaoity rmm it8         general
     rtdh Aooordln&y, it 1s our eg.2nlonthat they
     would all bd add& to&&h- with uy otha ootmbJ
     runds owmd la the muue xlght         and oaparityand in,
      marod up to $5,000.*
          The oouxts hate not passed 01lthe auati r~po#itlam
under oonsldwatl&n, lnsoiax as we &TO baen 8blm e e dmtwmine.
IiOWWW,  the opin10~ U&I the dC+&YUSTikWMi~ OOSi~tXUO%iW Or th*
etatutor involved &rent leas% lrdma8lVe. Therdcwe, It Is
our opinion that  the above QW eed paragnph atmw8x8 Ohs la&
two queatiom aa stated above. 978 *X8 WOlO~in& l COPY Of th8
above mentioned letter ror your lnforaatlon.
          Trusting that the iorsgoing,fully answers your lnqUirY,
W8 are